DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Applicant’s reply dated 03 June 2022 to the previous Office action dated 03 March 2022 is acknowledged. Pursuant to amendments therein, claims 1-2 and 4-21 are pending in the application.
The specification objection made in the previous Office action is withdrawn in view of applicant’s submission of an acceptable replacement abstract.
The claim objection made in the previous Office action is withdrawn in view of applicant’s claim amendments.
The rejections under 35 U.S.C. 112 made in the previous Office action are withdrawn in view of applicant’s claim amendments.
The improper Markush grouping rejection made in the previous Office action is maintained as set forth herein.
The rejection under 35 U.S.C. 102 made in the previous Office action is withdrawn in view of applicant’s claim amendments.
The rejection under 35 U.S.C. 103 made in the previous Office action is withdrawn in view of applicant’s claim amendments, but a new (modified) rejection under 35 U.S.C. 103 is made herein in view of applicant’s claim amendments.
The double patenting rejections made in the previous Office action are withdrawn in view of applicant’s claim amendments, but new (modified) double patenting rejections are made herein in view of applicant’s claim amendments.

Claim Rejections - Improper Markush Grouping
Claim 14 is rejected on the basis that it contains an improper Markush grouping of alternatives.
See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush grouping of a salt, EDTA, sorbitol, a sugar, or a flavoring agent is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: although sorbitol is a reduced sugar, the group members share no single structural similarity (e.g., a salt shares no structure with EDTA, sorbitol, or sugar, and flavoring agent has no specific structure), and the group members share no single common use (e.g., salt, EDTA, sugar, and flavoring agent have different uses).
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 and 4-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over D’Onofrio et al. (US 2010/0163032 A1; published 01 July 2010; of record).
D’Onofrio et al. discloses methods of treating disorders treatable with metoclopramide comprising administering nasal solutions to patients (abstract) wherein a spray contains about 10-20 mg of metoclopramide and wherein the composition can be administered as two sprays (paragraph [0025]) wherein such pharmaceutical composition further comprises a citrate buffer and benzalkonium chloride (claim 1, 31) wherein the disorder that is treatable with metoclopramide is gastroparesis, emesis, delayed emesis, or nausea (claims 17, 33) wherein the composition has a starting pH of at least about 4.6 (claim 12) wherein the composition has a starting pH of at least about 5 (claim 4) wherein the composition is substantially free of any additional antioxidant (claim 5) wherein the composition further comprises a salt, EDTA, sorbitol, a sugar (including a reduced sugar such as sorbitol), and/or a flavoring agent (claim 6) wherein the composition has a concentration of benzalkonium chloride from about 0.005% (w/v) to about 0.05% (w/v) (claim 8) wherein the composition has an osmolality of from about 500 mOsm/kg to about 1400 mOsm/kg (claim 9) wherein the composition is stable and substantially clear and has a citrate concentration ([citrate]=[citric acid]+[dihydrogen citrate ion]+[hydrogen citrate ion]+[citrate ion]) of at least about 10 millimolar (claim 1) wherein the composition remains stable on storage at a temperature of about 25°C to about 40°C for at least about 8 weeks (claim 10) wherein the composition includes buffer selected from citric acid/phosphate, acetate, barbital, borate, Britton-Robinson, cacodylate, citrate, collidine, formate, maleate, McIlvaine, phosphate, Prideaux-Ward, succinate, citrate-phosphate-borate (Teorell-Stanhagen), veronal acetate, MES (2-(N-morpholino)ethanesulfonic acid), BIS-TRIS (bis(2-hydroxyethyl)iminotris(hydroxymethyl)methane), ADA (N-(2-acetamido)-2-iminodiacetic acid), ACES (N-(carbamoylmethyl)-2-aminoethanesulfonaic acid), PIPES (piperazine-N,N'-bis(2-ethanesulfonic acid)), MOPSO (3-(N-morpholino)-2-hydroxypropanesulfonic acid), BIS-TRIS PROPANE (1,3-bis(tris(hydroxymethyl)methylamino)propane), BES (N,N-bis(2-hydroxyethyl)-2-aminoethanesulfonaic acid), MOPS (3-(N-morpholino)propanesulfonic acid), TES (N-tris(hydroxymethyl)methyl-2-aminoethanesulfonic acid), HEPES (N-(2-hydroxyethyl)piperazine-N'-(2-ethanesulfonic acid), DIPSO (3-(N,N-bis(2-hydroxyethyl)amino)-2-hydroxypropanesulfonic acid), MOBS (4-(N-morpholino)butanesulfonic acid), TAPSO (3-(N-tris(hydroxymethyl)methylamino)-2-hydroxy-propanesulfonic acid), tris(hydroxymethylaminomethane, HEPPSO(N-(2-hydroxyethyl)piperazine-N'-(2-hydroxypropanesulfonic acid), POPSO (piperazine-N,N'-bis(2-hydroxypropanesulfonic acid)), TEA (triethanolamine), EPPS(N-(2-hydroxyethyl)piperazine-N'-(3-propane-sulfonic acid), TRICINE (N-tris(hydroxymethyl)methylglycine), GLY-GLY (glycylglycine), BICINE (N,N-bis(2-hydroxyethyl)glycine), HEPBS (N-(2-hydroxyethyl)piperazine-N'-(4-butanesulfonic acid)), TAPS(N-tris(hydroxy-methyl)methyl-3-aminopropanesulfonic acid), or AMPD (2-amino-2-methyl-1,3-propanediol) buffer (claim 14) wherein the composition is administered in a volume of about 10-500 µL (claim 20) wherein substantially clear or stable means clear to pale yellow when compared to a standard prepared according to standard “E” set forth at 32 USP <631> (paragraph [0036]) wherein the gastroparesis is of diabetic origin (paragraph [0062]) wherein symptoms of diabetic gastroparesis include nausea, vomiting, early satiety, and bloating (Example 4; paragraph [0110]).
	Regarding the claimed amount of metoclopramide of 16, 17, 18, or 19 mg, D’Onofrio et al. discloses about 10-20 mg as discussed above, which overlaps the claimed amounts, and a prima facie case of obviousness exists where prior art and claimed amounts/ranges overlap per MPEP 2144.05(I).
Regarding the recitation of AUC properties in instant claims 1-2 and 4 and the stability properties in instant claim 17, they are presumed inherent in the method of D’Onofrio et al. as discussed above given that the composition and method step therein are otherwise substantially identical as in instant claims 1-2, 4, and 17, which includes the specific amount and route of administration of metoclopramide, and which therefore would be expected to result in the same AUC and stability properties, per MPEP 2112.
It also would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the further suggestions of D’Onofrio et al. as discussed above and to administer the composition as two sprays, to include citrate buffer and benzalkonium chloride in the pharmaceutical composition, to treat gastroparesis, emesis, delayed emesis, or nausea, to use a composition having a starting pH of at least about 4.6, to use a composition having a starting pH of at least about 5, to use a composition substantially free of any additional antioxidant, to use a composition further comprising a salt, EDTA, sorbitol, a sugar, and/or a flavoring agent, to use a composition having a concentration of benzalkonium chloride from about 0.005% (w/v) to about 0.05% (w/v), to use a composition having an osmolality of from about 500 mOsm/kg to about 1400 mOsm/kg, to use a composition that is stable and substantially clear and has a citrate concentration ([citrate]=[citric acid]+[dihydrogen citrate ion]+[hydrogen citrate ion]+[citrate ion]) of at least about 10 millimolar, to use a composition that remains stable on storage at a temperature of about 25°C to about 40°C for at least about 8 weeks, to use a composition that includes buffer selected from citric acid/phosphate, acetate, barbital, borate, Britton-Robinson, cacodylate, citrate, collidine, formate, maleate, McIlvaine, phosphate, Prideaux-Ward, succinate, citrate-phosphate-borate (Teorell-Stanhagen), veronal acetate, MES (2-(N-morpholino)ethanesulfonic acid), BIS-TRIS (bis(2-hydroxyethyl)iminotris(hydroxymethyl)methane), ADA (N-(2-acetamido)-2-iminodiacetic acid), ACES (N-(carbamoylmethyl)-2-aminoethanesulfonaic acid), PIPES (piperazine-N,N'-bis(2-ethanesulfonic acid)), MOPSO (3-(N-morpholino)-2-hydroxypropanesulfonic acid), BIS-TRIS PROPANE (1,3-bis(tris(hydroxymethyl)methylamino)propane), BES (N,N-bis(2-hydroxyethyl)-2-aminoethanesulfonaic acid), MOPS (3-(N-morpholino)propanesulfonic acid), TES (N-tris(hydroxymethyl)methyl-2-aminoethanesulfonic acid), HEPES (N-(2-hydroxyethyl)piperazine-N'-(2-ethanesulfonic acid), DIPSO (3-(N,N-bis(2-hydroxyethyl)amino)-2-hydroxypropanesulfonic acid), MOBS (4-(N-morpholino)butanesulfonic acid), TAPSO (3-(N-tris(hydroxymethyl)methylamino)-2-hydroxy-propanesulfonic acid), tris(hydroxymethylaminomethane, HEPPSO(N-(2-hydroxyethyl)piperazine-N'-(2-hydroxypropanesulfonic acid), POPSO (piperazine-N,N'-bis(2-hydroxypropanesulfonic acid)), TEA (triethanolamine), EPPS(N-(2-hydroxyethyl)piperazine-N'-(3-propane-sulfonic acid), TRICINE (N-tris(hydroxymethyl)methylglycine), GLY-GLY (glycylglycine), BICINE (N,N-bis(2-hydroxyethyl)glycine), HEPBS (N-(2-hydroxyethyl)piperazine-N'-(4-butanesulfonic acid)), TAPS(N-tris(hydroxy-methyl)methyl-3-aminopropanesulfonic acid), or AMPD (2-amino-2-methyl-1,3-propanediol) buffer, to use a composition that is administered in a volume of about 10-500 µL, to use a composition where substantially clear or stable means clear to pale yellow when compared to a standard prepared according to standard “E” set forth at 32 USP <631>, to treat diabetic gastroparesis, and to treat symptoms of diabetic gastroparesis including nausea, vomiting, early satiety, and bloating, with a reasonable expectation of success.
	Regarding claims 8-10, as discussed above, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the further suggestions of D’Onofrio et al. as discussed above and to treat diabetic gastroparesis, and to treat symptoms of diabetic gastroparesis including nausea, vomiting, early satiety, and bloating, with a reasonable expectation of success.
	Further regarding claim 17, as discussed above, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the further suggestions of D’Onofrio et al. as discussed above and to use a composition that is stable and substantially clear, and to use a composition that remains stable on storage at a temperature of about 25°C to about 40°C for at least about 8 weeks, and to use a composition where substantially clear or stable means clear to pale yellow when compared to a standard prepared according to standard “E” set forth at 32 USP <631>, with a reasonable expectation of success.  Such temperature range of about 25-40°C overlaps the claimed range of about 40°C, and a prima facie case of obviousness exists where prior art and claimed ranges overlap per MPEP 2144.05(I).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2 and 4-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,020,361 (of record).
Although the claims at issue are not identical, they are not patentably distinct from each other because the AUC properties recited in the instant claims are presumed inherent in the method of the ‘361 claims given that the composition and method steps are otherwise the same as in the instant claims, and the amount of metoclopramide in the ‘361 claims of “about 15 mg” includes plus/minus 10% of the stated amount, or plus/minus 1.5 mg, resulting in a range of 13.5-16.5 mg, which overlaps the instantly claimed amounts of 16, 17, 18, or 19 mg, and a prima facie case of obviousness exists where prior art and claimed ranges overlap per MPEP 2144.05(I).

Claims 1-2 and 4-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 17/366,839 (reference application).
Although the claims at issue are not identical, they are not patentably distinct from each other because the AUC properties recited in the instant claims are presumed inherent in the method of the ‘839 claims given that the composition and method steps are otherwise the same as in the instant claims, and the amount of metoclopramide in the ‘839 claims of “about 15 mg” includes plus/minus 10% of the stated amount, or plus/minus 1.5 mg, resulting in a range of 13.5-16.5 mg, which overlaps the instantly claimed amounts of 16, 17, 18, or 19 mg, and a prima facie case of obviousness exists where prior art and claimed ranges overlap per MPEP 2144.05(I).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-2, 4-13, 17, and 20-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 22-39 of copending Application No. 17/381,464 (reference application).
Although the claims at issue are not identical, they are not patentably distinct from each other because the AUC and stability properties recited in the instant claims are presumed inherent in the method of the ‘464 claims given that the composition and method steps are otherwise the substantially identical to in the instant claims, and moreover the composition claims of the ‘464 claims recite the use of the composition for treating diabetic gastroparesis by administration to humans, and the pH ranges overlap, and the four administrations of the ‘464 claims encompasses two claimed sprays.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 03 June 2022 regarding the improper Markush group and rejection under 35 U.S.C. 103 have been fully considered but they are not persuasive.
Applicant argues that the format of amended claim 14 merely recites optional additional ingredients rather than resembling a Markush group (remarks page 7).  In response, a Markush group encompasses any list of alternatively useable members and is not governed by any particular format used, per MPEP 2117(I), and thus applicant’s argument is not persuasive.
Applicant argues that D’Onofrio et al. does not suggest 16, 17, 18, or 19 mg metoclopramide or AUC property as claimed (remarks pages 7-8).  In response, the disclosure in D’Onofrio et al. of about 10-20 mg metoclopramide overlaps the claimed amounts of 16, 17, 18, or 19 mg metoclopramide, and a prima facie case of obviousness exists wherein prior art and claimed ranges overlap per MPEP 2144.05(I), which is based on the premise that such overlapping ranges would have been expected to result in the same properties (see MPEP 244.05(I)), and thus it would have been expected that a range of about 10-20 mg metoclopramide as in D’Onofrio et al. as discussed above would have been expected to exhibit the properties as claimed including the claimed AUC properties.
Regarding applicant’s request to hold the double patenting rejections in abeyance (remarks page 9), such is not proper per MPEP 804(I)(B)(1)(second paragraph), and the double patenting rejections are maintained herein.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PALLAY whose telephone number is (571)270-3473. The examiner can normally be reached Monday through Friday from 8:30 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL B. PALLAY/Primary Examiner, Art Unit 1617